DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on4/15/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 10-13, 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 6, 8, 10-11, 13-14, 18, 20 of copending Application No. 16217100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are rendered obvious by the claims at issue (see same limitations in App. 16217100). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4, 7, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US6571865) in view of Duran (EP2845919),  Pu ( Graphene grown on stainless steel as a high-performance and ecofriendly anti-corrosion coating for polymer electrolyte membrane
fuel cell bipolar plates), and as evidence by/or in view of Dahal (Graphene-nickel interfaces: a review).
Regarding claim 1, Shi teaches a heat exchange component comprising: a condenser surface (condenser & surfaces on both sides Col. 4, lines 8-20) in communication with a working fluid (dropwise condensation on one side Col. 4, lines 8-20); and a transfer surface (other [side] Col. 4, lines 8-20) in communication with a transfer fluid (coolant Col. 4, lines 8-20), wherein the condenser surface and the transfer surface define a continuous region comprising a substrate (steel/copper Col. 4, lines 27-31) having a coating (layer of carbon Col. 4, lines 8-20) deposited on at least the condenser surface, and wherein the continuous region exhibits dropwise condensation under atmospheric pressure in the presence of a non-condensable gas for a period of seven days (Shi as modified below is considered to be capable of this limitation). 
Shi does not teach the coating includes a continuous layer of pure nickel or nickel alloy having a thickness of from about 1 micrometer to about 100 micrometers and comprises a nickel-graphene composite that includes p-orbitals of the graphene hybridized with d- electrons of the nickel.

Pu teaches the coating includes a continuous layer of pure nickel or nickel alloy having a thickness of from about 1 micrometer to about 100 micrometers and comprises a nickel-graphene composite (A nickel layer of 5 microns in thickness was electroplated onto a 4 x 4 cm2 SUS304 stainless steel plate with a thickness of 0.5 mm. – Page 249 & graphene – Page 250- 255 & Fig. 3), in order to provide an anti-corrosion graphene coating to a metallic substrate with improved graphitization (Page 255).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to include wherein the carbon coating is graphene as taught by Duran, and wherein a nickel-graphene composite is formed via a nickel buffer layer as taught by Pu, in order to improve corrosion resistance due to condensation (¶[0008-0009] – Duran) and in order to provide such an anti-corrosion graphene coating to a metallic substrate with improved graphitization (Page 255 - Pu).  
Dahal teaches the nickel-graphene composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel (Abstract).  As evidenced by Dahal, the formation of nickel on graphene by CVD provides wherein p-orbitals of the graphene hybridized with d-electrons of the nickel. 
While it appears to be an inherent quality of such a graphene/nickel composite, as evidenced by Dahal, alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi with the 
Regarding claim 2, Shi teaches the limitations of claim 1, and Shi further teaches the continuous region defines a pipe (tube – Col. 3, lines 60-70).
Regarding claim 3, Shi teaches the limitations of claim 1, and Shi further teaches the substrate comprises copper (copper Col. 4, lines 27-31)  adjacent to the nickel-graphene composite (as modified above).
Regarding claim 7, Shi teaches the limitations of claim 6, and Shi as modified further teaches the graphene is deposited as one or more layers (at least one graphene layer - ¶[0009] - Duran).
	Regarding claim 10, Shi teaches the limitations of claim 1, and Shi as modified further teaches the nickel is pure nickel and has a coating thickness from about 1-60 microns (A nickel layer of 5 microns in thickness was electroplated onto a 4 x 4 cm2 SUS304 stainless steel plate with a thickness of 0.5 mm. – Page 249 - Pu). 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US6571865) in view of Duran (EP2845919),  Pu ( Graphene grown on stainless steel as a high-performance and ecofriendly anti-corrosion coating for polymer electrolyte membrane
fuel cell bipolar plates) and Kalaga (US20150064451).
Regarding claim 11, Shi teaches the limitations of claim 10, and Shi is silent to wherein graphene has a thickness ranging from about 2 nm to about 100 nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to include the graphene thickness/layers of Kalaga, in order to increase the cooling rate of the component (¶[0017]). (See also MPEP 2144.05 I – “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”). 
Claims 3, 12-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US6571865) in view of Duran (EP2845919),  Pu ( Graphene grown on stainless steel as a high-performance and ecofriendly anti-corrosion coating for polymer electrolyte membrane
fuel cell bipolar plates) Dahal (Graphene-nickel interfaces: a review) and Thiers (US20140263081). 
	Regarding claim 3, Shi teaches the limitations of claim 1, and Shi fails to teach wherein the condenser is a condenser of a heat pipe. 
	Thiers teaches a heat pipe (heat pipes 78; Fig. 1-7), and wherein the hydrophobic coating is applied to the condenser portions of the heat pipes (¶[0082]), in order to minimize the surface area required for condensation (¶[0082]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to include the heat pipe condensers having the hydrophobic coating (graphene layers), in order to minimize the surface area required for condensation (¶[0082]).

Thiers teaches a heat exchange apparatus comprising two or more of the heat exchange components (heat pipes 78; Fig. 1-7), in order to provide highly efficient heat transfer devices in such a desalination application (¶[0015]) and in order to minimize the surface area required for condensation (¶[0082]) by coating the condensers with the hydrophobic coating.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to include the multiple condensers of Thiers, in order to provide highly efficient heat transfer devices in desalination application (¶[0015]) to minimize the surface area required for condensation (¶[0082]).
Regarding claims 13, Shi teaches the limitations of claim 12, and Thiers further teaches the apparatus comprises a plurality of pipes (heat pipes  78; Ig. 1-7) and wherein each pipe included in the plurality of pipes comprises a hydrophobic coating on the condenser surface (¶[0082]).  Shi as modified further teaches wherein the pipe comprises the condenser surface and the transfer surface (see rejections above).
Regarding claim 17-18, Shi as modified teaches the limitations of claim 17, and Thiers further teaches wherein the working fluid is an alcohol, Thiers is silent to wherein the polar, non-ionizing solvent is ethyl alcohol.
	Examiner takes Official Notice ethyl alcohol, or ethanol, is ubiquitously used in heat pipes as an alcohol based working fluid, used for its low boiling point facilitating heat transfer. 
.  
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US6571865) in view of Duran (EP2845919),  Pu ( Graphene grown on stainless steel as a high-performance and ecofriendly anti-corrosion coating for polymer electrolyte membrane
fuel cell bipolar plates) Dahal (Graphene-nickel interfaces: a review) and Bhaviripudi (Role of Kinetic Factors in Chemical Vapor Deposition Synthesis of Uniform Large Area Graphene Using Copper Catalyst).
Regarding claims 19-22, Shi teaches a method for forming a heat exchange component  (condenser Col. 4, lines 8-20) comprising: the substrate comprising copper at the surface (surfaces on both sides Col. 4, lines 8-20 & Col. 4, lines 27-31), the heat exchange component comprising the substrate; and forming carbon layer (layer of carbon Col. 4, lines 8-20) on the surface of the substrate; wherein the continuous layer composite exhibits dropwise condensation under atmospheric pressure in the presence of a non-condensable gas for a period of seven days (Shi as modified below is considered to be capable of this limitation).
Shi does not teach forming a graphene layer on the continuous layer deposited on the surface of the substrate using atmospheric pressure chemical vapor deposition; depositing a continuous layer of pure nickel or nickel alloy on a surface of a substrate, the continuous layer having a thickness of from about 1 micrometer to about 100 micrometers, wherein the 
Duran teaches wherein the carbon layer deposited on a metal substrate is graphene (at least one graphene layer - ¶[0009]), in order to improve corrosion resistance due to condensation (¶[0008-0009]).
Pu teaches forming a graphene layer (graphene – Page 250- 255 & Fig. 3) on the continuous layer deposited on the surface of the substrate using chemical vapor deposition (CVD – Page 254); depositing a continuous layer of pure nickel or nickel alloy on a surface of a substrate (A nickel layer of 5 microns in thickness was electroplated onto a 4 x 4 cm2 SUS304 stainless steel plate with a thickness of 0.5 mm. – Page 249 & Fig. 3), the continuous layer having a thickness of from about 1 micrometer to about 100 micrometers, wherein the continuous layer comprising a nickel-graphene composite,  wherein the step of forming the graphene layer comprises: after depositing the continuous layer of pure nickel or nickel alloy on the surface of the substrate, heating the substrate to about 900 0C to about 1100 C (900C – Page 250); exposing the heated substrate to a gas comprising methane (methane – Page 249-250) for a reaction time during which the graphene layer is formed; and after the reaction time, 
Bhaviripudi teaches wherein the CVD is at atmospheric pressure (APCVD – Table 1 & Page 4129 ¶”APCVD Synthesis”), which is known to be a suitable method of CVD used in the art to produce quality grown graphene (Page 4130). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to include wherein the carbon coating is graphene as taught by Duran, and wherein a nickel-graphene composite is formed via CVD of graphene and an electroplated nickel buffer layer as taught by Pu, and wherein the CVD is APCVD as taught by Bhaviripudi, in order to improve corrosion resistance due to condensation (¶[0008-0009] – Duran) and in order to provide such an anti-corrosion graphene coating to a metallic substrate with improved graphitization (Page 255 - Pu), and to produce quality grown graphene (Page 4130 – Bhaviripudi). 
Shi as modified does not teach the nickel-graphene composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel.
Dahal teaches the nickel-graphene composite includes p-orbitals of the graphene hybridized with d-electrons of the nickel (Abstract).  As evidenced by Dahal, the formation of nickel on graphene by CVD provides wherein p-orbitals of the graphene hybridized with d-electrons of the nickel. 

Response to Arguments
Applicant’s arguments and the affidavit filed 4/15/2021 with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763